Citation Nr: 1628186	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for amputation of the distal phalanx of the left (minor) middle finger.

3.  Entitlement to a separate compensable rating for scarring of the left middle finger.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1980. 

These matters come before the Board of Veterans' Appeals  (Board) from January 2011 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In February 2012, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.  

In September 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

An August 2014 RO rating decision granted a higher 10 percent rating for amputation of the distal phalanx of the left (minor) middle finger.  However, as that increase does not represent a full grant of the benefits sought, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's residuals of a distal amputation of the left middle finger are currently assigned a single 10 percent rating under Diagnostic Code 5154 (long finger, amputation of).  See 38 C.F.R. § 4.27 (2015).  In this case, there is evidence that the Veteran's disability also involves a scar.  Therefore, as reflected on the title page of this decision, the Board will evaluate the distal amputation of the left middle finger under Diagnostic Code 5154 and the scarring of the left middle finger under Diagnostic Code 7804.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim").

The issue of entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's left middle finger amputation is not manifested by a metacarpal resection with more than one-half of the bone lost.

2.  The left middle finger amputation scar is tender and painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of an amputation of the left middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5154 (2015).

2.  The criteria for a separate 10 percent rating, but not higher, for a painful scar associated with the amputation of the left middle finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.14, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2010 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the VA examinations provided are adequate.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.



Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Pyramiding, or rating the same disability under different diagnostic codes, is prohibited.  38 C.F.R. § 4.14 (2015);  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

While on active duty, the Veteran suffered an injury in which the tip of the middle finger of his left hand was amputated.  That disability is currently rated 10 percent disabling.  The Veteran is right handed as shown in a March 2014 VA examination.  Therefore, his left hand is the minor hand.  38 C.F.R. § 4.69 (2015).

Under Diagnostic Code 5154, amputation of the minor long finger with metacarpal resection (more than one-half the bone lost) warrants a 20 percent rating.  Amputation of the minor long finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5154 (2015).  The combined rating for disabilities of an extremity shall not exceed the rating for amputation, were amputation performed.  38 C.F.R. § 4.68 (2015).

The November 2010 VA examiner indicated that the Veteran had a complete amputation of the distal phalanx of the left third finger and partial amputation of the head of the middle phalanx.  The August 2014 VA examiner observed that the Veteran had an amputation through the middle phalanx or at the distal joint of the left long finger.  The Veteran has not claimed that he has lost more than half of the long finger bone.  As there is no evidence showing that the Veteran lost more than one-half the long finger bone, the preponderance of the evidence is against entitlement to an increased rating under Diagnostic Code 5154.  The Board also finds that a higher rating is prohibited by the amputation rule.

Under Diagnostic Code 7804, three or four scars that are unstable or painful warrant a 20 percent rating.  One or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

The March 2014 VA examiner noted a scar.  The examiner specified that the total area of all related scars was either not painful or unstable or not greater than 39 square centimeters or 6 square inches.  Elsewhere in the examination report, the examiner recorded the Veteran's complaints of a painful fingertip.

The Veteran has reported worsening pain in his left hand.  He reported that the skin at the amputation site has stayed really sensitive and smooth.  He said he did not have a good grip in the September 2012 hearing transcript.  The Veteran is competent to report his observations regarding the left middle finger.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that those statements are credible and probative.  

As the evidence shows that the appellant has a painful scar at the tip of the left middle finger, the Board finds that a disability rating of 10 percent, but not higher, is warranted on the basis of a painful scar.  Notably, none of the evidence of record indicates that the scar is unstable, causes any limitation of motion, or covers an area of at least 39 square centimeters or 6 square inches.  Thus, a compensable rating is not warranted under Diagnostic Code 7801, 7802, or 7805.  Therefore, a separate 10 percent disability rating is warranted under Diagnostic Code 7804 for the painful scar throughout the period of appeal.  A separate disability rating in excess of 10 percent is not warranted for the scar, as the evidence reflects the presence of only a single scar.  Ratings for painful scars can be assigned without regard for the amputation rule.

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected amputation and scar at issue are adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to either of these service-connected disabilities.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above which rate the disability based on appropriate symptoms.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Veteran's complaints of pain and tenderness are contemplated by the applicable rating criteria.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  

The evidence further suggests that the Veteran had maintained employment throughout the period of appeal.  Although the left finger amputation has had an impact on what the Veteran can and cannot do with his left hand, he has not claimed that the amputation has caused him to be unemployable.  Consequently, further analysis of whether the service-connected disability has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that issue of entitlement to an unemployability rating has not been raised.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a left middle finger distal phalanx amputation.  The Board finds that the evidence supports the assignment of a separate 10 percent rating, but not higher, for a painful scar on the left middle finger.  The Board finds that the preponderance of the evidence is against the assignment of any higher or additional separate ratings.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).




ORDER

Entitlement to a rating in excess of 10 percent for amputation of the distal phalanx of the left (minor) middle finger is denied.

Entitlement to a separate 10 percent rating, but not higher, for a painful scar of the left middle finger is granted.


REMAND

A May 2015 rating decision denied service connection for PTSD.  In May 2015, the Veteran filed a notice of disagreement to the denial of service connection for PTSD.  No statement of the case has been issued addressing the issue of entitlement to service connection for PTSD.  Therefore, that claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to service connection for PTSD.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that issue.  If a timely appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


